NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                 IN RE LUIS V.

                             No. 1 CA-JV 18-0485
                              FILED 5-2-2019


           Appeal from the Superior Court in Maricopa County
                             No. JV 601033
                  The Honorable David B. Gass, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate’s Office, Mesa
By Colleen Engineer
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Jeffrey R. Duvendack
Counsel for Appellee
                              IN RE LUIS V.
                           Decision of the Court


                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Randall M. Howe joined.


C A M P B E L L, Judge:

¶1            Luis V. appeals the superior court’s order finding him in
violation of his probation and the court’s subsequent continuation of his
probation. Because the superior court did not violate Luis’s right to due
process, we affirm.

                             BACKGROUND

¶2             In May 2017, Luis pled guilty to one count of unlawful use of
means of transportation and was adjudicated delinquent by the Santa Cruz
County Superior Court. The court ordered a standard probation term of 12
months and transferred the case to Maricopa County. Luis signed a written
copy of the conditions of his probation, which included requirements that
he “tell [his] probation officer of any change of residence, address, and/or
phone number” and to “not leave the County of Santa Cruz and/or the
State of Arizona, without written permission” from his probation officer.

¶3              Some months later, the probation officer alleged that Luis had
violated both conditions of his probation by failing to inform the probation
department of his current address and phone number and by leaving the
state without written permission. In April 2018, Luis admitted in a plea
agreement to leaving the state and, following a disposition hearing, the
court ordered the continuation of his probation. Luis signed another written
copy of the conditions of his probation, which again included requirements
to “tell [his] probation officer of any change of residence, address, and/or
phone number” and not to leave “the County of Maricopa and/or the State
of Arizona, without written permission from” his probation officer.

¶4            Two months later, the probation officer alleged that Luis had
violated the same two conditions of his probation. Luis denied the
allegations and the court held a hearing in October 2018. After hearing
testimony from two juvenile probation officers and Luis, the court found
the State proved by a preponderance of the evidence that Luis had violated
both conditions of his probation. At the disposition hearing, the court
continued Luis’s probation for a year. Luis appealed.



                                      2
                               IN RE LUIS V.
                            Decision of the Court

                               DISCUSSION

¶5             We review juvenile delinquency adjudications for an abuse of
discretion, In Re Ryan A., 202 Ariz. 19, 23, ¶ 16 (App. 2002), and “will uphold
a trial court’s finding that a probationer has violated probation unless the
finding is arbitrary or unsupported by any theory of evidence.” State v.
Thomas, 196 Ariz. 312, 313, ¶ 3 (App. 1999). We will not reweigh the
evidence and we view it in the light most favorable to sustaining the
adjudication. In re Kyle M., 200 Ariz. 447, 448-49, ¶ 6 (App. 2001). Questions
of law are reviewed de novo. In re Amber S., 225 Ariz. 364, 367, ¶ 6 (App.
2010).

¶6              Luis argues he was deprived of due process under the
Fourteenth Amendment because he was not provided with a Spanish
interpreter to explain the conditions of his probation after his probation was
continued in April 2018. Therefore, he argues, he had no meaningful notice
of the conditions of his probation. See In re Richard M., 196 Ariz. 84, 86-87,
¶ 11 (App. 1999) (holding that the juvenile court must exercise its
jurisdiction in accordance with due process standards); Matter of Maricopa
Cty. Juv. Action No. J-86715, 122 Ariz. 300, 302 (App. 1979) (“Since a
delinquent child may be committed to a state institution, it is clear that in
delinquency proceedings minimal due process guarantees must be
afforded the juvenile.”). Luis points to his testimony at the October 2018
adjudication hearing that he reads and speaks “[v]ery little” English. He
testified that he is in English-as-a-second-language classes at school to learn
English, could not read the document listing the terms of his probation
“very well,” and did not understand the document.

¶7              During the October 2018 hearing, the court also heard
testimony from the probation officer who had served as the “probation
officer . . . of the day” and had met with Luis following the April 2018
disposition hearing. She confirmed that she reviewed the conditions of
probation with Luis, that his brother-in-law was also present, that he had
no questions, and that he signed a copy of those conditions before he left
the court that day. She also testified that when she meets with Spanish-
speaking families and can tell that there is a language issue, she always asks
if they need an interpreter, but that no interpreter was present during her
meeting with Luis.

¶8           The record does not establish that Luis, his counsel, or his
guardian ad litem asked for or indicated that he needed an interpreter
before or during the meeting to review his probation conditions with the
probation officer. Rather, the record indicates that Luis possessed at least


                                      3
                              IN RE LUIS V.
                           Decision of the Court

some understanding of English and had the opportunity to request an
interpreter but did not do so. Therefore, the superior court did not abuse its
discretion and did not deprive Luis of due process.

                              CONCLUSION

¶9            For the foregoing reasons, we affirm.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4